



COURT OF APPEAL FOR ONTARIO

CITATION: Makwana v. Bishnu, 2019 ONCA 695

DATE: 20190906

DOCKET: C64355

Sharpe, Trotter and Harvison Young JJ.A.

BETWEEN

Dipikaben Makwana

Applicant
    (Appellant)

and

Sewsankar Bishnu

Respondent
    (Respondent in Appeal)

and

Surujpaul Bishnu

Respondent
    (Respondent in Appeal)

and

Howard Melvin Wasserman

Intervener
    and Trustee in Bankruptcy for Sewsankar Bishnu

G.S. Joseph and M. Newman, for the appellant

Abba Chima, for the respondent, Sewsankar
    Bishnu

Jameel Madhany, for the respondent, Surujpaul Bishnu

Howard Melvin Wasserman, in person

Heard: May 29, 2019

On appeal from the
    order of Justice Bielby of the Superior Court of Justice, dated August 23,
    2017.

COSTS ENDORSEMENT

[1]

We have now received the parties submissions as to costs and make the
    following disposition.

[2]

At the conclusion of the oral hearing of this appeal, the parties agreed
    that the total amount of costs for the appeal and cross-appeal should be
    $30,000.

[3]

The appeal raised three issues, namely, whether the motion judge erred
    by:

1.

varying
    the order for spousal support;

2.

varying
    the order for child support; and

3.

dismissing
    the fraudulent conveyance application and refusing to award Surujpaul Bishnus
    costs of the fraudulent conveyance proceeding.

[4]

In our view it is appropriate to allocate $10,000 in costs to each of
    these three issues.

[5]

The appeal from the order as to spousal support was dismissed and,
    accordingly, the respondent is entitled to $10,000 in costs for that aspect of
    the appeal.

[6]

The appeal from the order as to child support was allowed in part and
    accordingly the appellant is entitled to $10,000 in costs for that aspect of
    the appeal.

[7]

The fraudulent conveyance appeal was dismissed, and we award $7,500 to
    Surujpaul Bishnu, payable by the appellant, for that aspect of the appeal.

[8]

The cross-appeal was dismissed, and we award $2,500 to the appellant for
    that aspect of the appeal.

[9]

In our view, it would not be appropriate to make any order as to costs
    against the trustee in bankruptcy given the nature of the trustees interest in
    this appeal.

[10]

In
    the result, the costs as between the appellant and respondent as to spousal and
    child support are offset and no costs are payable as between those parties.

[11]

As
    the cost of the cross-appeal are to be offset against the costs of the
    fraudulent conveyance appeal, the appellant is ordered to pay $5,000 costs to
    Surujpaul Bishnu.

Robert
    J. Sharpe J.A.

G.T.
    Trotter J.A.

A.
    Harvison Young J.A.


